Citation Nr: 0120394	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-27 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to January 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, which held that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a mental disorder.  
In April 1999, the Board, following its determination that 
new and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, remanded the case so that 
additional development of the evidence could be accomplished.  
That development has been completed and the case is now 
before the Board for appellate consideration.

The veteran was afforded a personal hearing before a local VA 
hearing officer at the RO in May 1998.  The veteran also 
provided testimony in February 1999 at a hearing conducted by 
the undersigned Board member in Washington, D.C.  


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence to show that his diagnosed psychiatric disorders are 
related to service.

2.  A personality disorder is not a disability for which VA 
compensation benefits may be awarded.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was neither incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).

2.  Service connection for a personality disorder is 
precluded by law.  38 U.S.C.A. § 1110 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended 38 
U.S.C. § 5107); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date  of enactment and not yet final as of that 
date.  VCAA, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified  
as amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the September 
1996 rating decision of record; August 1997 statement of the 
case; supplemental statements of the case dated in November 
1997, July 1998, November 2000, and February 2001; April 1999 
Board decision; and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for an acquired psychiatric disorder has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  Reasonable 
efforts were taken to obtain all relevant evidence identified 
by the veteran, and all evidence so obtained was considered.  
Additionally, as will be discussed below, pursuant to the 
Board's April 1999 remand, the appellant was afforded a VA 
psychiatric examination.  The Board is unaware of any 
additional relevant and available evidence.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.


Factual Background

Review of the veteran's service medical records shows that no 
psychiatric disorders were noted upon his entry into active 
service, according to a February 1971 induction medical 
examination report; and his psychiatric status was reported 
as normal at that time.  An outpatient record dated in August 
1971 shows that the veteran was seen for complaints of 
dizziness; dizziness secondary to unknown causes was 
diagnosed. A follow-up outpatient record, dated later in 
August 1971, indicates an impression of "anxiety with 
conversion reaction equivalent [with] syncope and 
psychosomatic symptoms."  Occult hyperventilation syndrome 
was ruled out.  A September 1971 neurologic examination was 
normal. The examiner opined that it was doubtful that the 
veteran had a neurologic disease, that there was a remote 
possibility of a psychomotor seizure disorder, and that the 
veteran had a history of maladaptive behavior.  In addition, 
review of a December 1971 outpatient record shows that the 
veteran was hospitalized for approximately 6 weeks.  The 
report of the hospitalization indicates that the veteran had 
a long history of acting out antisocial behavior, had a very 
manipulative personality, and had symptoms of a self-
destructive nature.  The diagnosis was "antisocial 
personality with hysterical features."  The veteran was 
discharged home.  A January 1972 separation medical report 
shows no psychiatric defects, and the veteran's psychiatric 
status was reported as normal.  The veteran was subsequently 
separated from service effective January 1972.

Review of the postservice medical evidence of record reflects 
that the veteran was admitted into a VA hospital from August 
1972 to September 1972.  A diagnosis of "adjustment reaction 
of adolescence" is shown. 

Other VA postservice medical records are shown to include a 
VA hospital report, reflective of the veteran's admission 
from August to November 1972.  The diagnoses were mixed 
character, passive aggressive, passive dependent with 
sociopathy; and EEG [electroencephalogram] abnormality 
consistent with a seizure disorder.  The report mentioned 
that mental status examination revealed a hostile youth who 
appeared slightly anxious.  The veteran's stream of thought 
was described as garrulous and content of thought was noted 
to be filled with hostile material.  Judgment was noted to be 
poor and insight as slight.  Intellectual function, abstract 
thinking, memory, attention span, and orientation were all 
described as normal.

The Board notes that review of the evidence of record 
contains no evidence of medical treatment from November 1972 
to August 1996, approximately 24 years.  

Review of an August 1996 VA hospitalization report shows that 
the veteran was admitted for 3 weeks for complaints of 
depression related to his family and his business.  It was 
reported that the veteran had suicidal ideation and had 
attempted suicide just a matter of days before his admission.  
Mental status examination revealed a pleasant and cooperative 
individual.  Tone and speech, affect, thought processes, and 
cognitive examination were all described as being 
unremarkable. The veteran reported feeling moderately sad.  
The final diagnosis was major depression.

VA outpatient records from August 1996 to August 1997 show 
that the veteran was regularly seen for vocational 
rehabilitation and recreation therapy.

A June 1997 private disability determination report indicates 
that the veteran had major depression, chronic, severe; 
alcohol abuse, chronic, severe, in early remission; and 
history of polysubstance abuse, in remission.  It is further 
noted that no personality diagnosis was established in the 
interview.

An August 1997 VA letter from a VA physician (staff 
psychiatrist), reflects that the veteran had a depressive 
disorder, characterized by social withdrawal, agoraphobia, 
loss of initiative, loss of interest, ritual obsessive 
behaviors, and pervasive discouragement.

The report of an October 1997 VA psychiatric examination 
report shows that that the veteran did not appear depressed, 
but that his demeanor indicated a severe personality 
disorder.  The veteran was described as being poorly 
motivated for treatment.  He had no impairment of thought 
processes or communication and no delusions or 
hallucinations.  The veteran admitted to suicidal, but not 
homicidal, thoughts.  He also admitted to being easily 
provoked and of occasionally suffering from extreme anxiety.  
He was well-oriented with no memory loss.  The diagnoses were 
antisocial personality; alcohol abuse, in remission; and 
major depression.

Another VA examination report dated later in October 1997 is 
also of record.  This report indicated that it was to 
supercede the earlier October 1997 examination report because 
that report was "full of mistakes."  The report shows 
virtually identical mental status examination results as the 
prior report.  The diagnoses were personality disorder, not 
otherwise specified; alcohol abuse, in remission; and major 
depression.

Another letter of record from the above-mentioned VA staff 
psychiatrist, addressed to the veteran's accredited 
representative, is shown to be dated May 1998.  The staff 
psychiatrist indicated that the veteran was treated for an 
anxiety disorder with conversion reaction in August 1971 and 
was hospitalized for an anxiety disorder with major 
depression in August 1972.  The staff psychiatrist also 
indicated that the veteran was diagnosed with an anxiety 
disorder with major depression, that it was very likely that 
his inservice treatment was related to his current depressive 
disorder, and that, thus, his recurrent depressive disorder 
began in service.  

Additionally, another letter from the VA staff psychiatrist, 
dated in December 1998, reflects that the veteran was 
diagnosed with a depressive disorder, not otherwise 
specified, and anxiety disorder.

A December 1998 letter from a VA RNC, CD, indicates that the 
veteran had a severe anxiety disorder and depression.

In the course of the veteran's hearings, in May 1998 and 
February 1999, he testified that he had no treatment for a 
mental disorder prior to service and that he was treated for 
a mental disorder during service in 1971.  He stated that he 
was admitted for treatment by the VA in 1972, but sought no 
other medical treatment for mental problems until 1996.  He 
also indicated regular treatment for depression and anxiety 
from 1996 to 1998.

VA outpatient treatment records, dated from January 1998 to 
August 1999, are also shown to have been associated with the 
veteran's claims folder.  These records are shown to be 
predominately reflective of group treatment afforded the 
veteran.  One such note, dated in August 1999, and containing 
diagnoses of severe major depression and generalized anxiety 
disorder, shows that the veteran complained of anxiety 
manifested by fear of crowds, insomnia, and obsessional 
thinking and depression manifested by low self esteem, 
occasional feelings of hopelessness, and low energy.  

Pursuant to the Board's April 1999 remand, the veteran was 
afforded a VA examination conducted by a board of two 
psychiatrists.  Review of the examination report, dated in 
January 2000, shows that the veteran's claims folder, to 
include his service medical records, were reviewed, and that 
a comprehensive medical history was recorded.  Examination 
revealed the veteran to be somewhat vague and evasive 
concerning details of his pre-military history.  He described 
his mood as "frustrated."  The veteran's affect was 
described as euthymic and normal in range.  Neither suicidal 
nor homicidal ideation was noted, and the examiner added that 
the veteran had no psychotic symptomatology.  He was 
described as alert and oriented to time, person, place, and 
situation.  The examiners further reported that on gross 
examination the veteran was cognitively intact.  The 
examiners summarized by indicating that the veteran displayed 
a pattern of relating with others and coping with stress that 
was thus characterized as a personality style.  The examiners 
went on to essentially indicate that the veteran continued to 
exhibit this personality style throughout his period of 
service.  Since discharge, the veteran was noted to have a 
marginal level of occupational and social functioning, and to 
may very well have some anxiety features and perhaps an 
anxiety disorder as part of his current symptomatology.  The 
veteran's personality style was additionally noted to reflect 
narcissistic antisocial features.  The board of examiners 
also indicated that it was very possible that anxiety and 
perhaps any depressive symptoms that the veteran may suffer 
to be actually secondary to the maladaptive personality 
defenses and style inherent in the narcissistic personality 
disorder.  The diagnoses included anxiety disorder, not 
otherwise specified; and personality disorder, not otherwise 
specified, with antisocial and narcissistic features.  

The Board points out that a November 2000 letter from the RO 
to the VA Medical Center in Baltimore, Maryland indicates 
that the above-mentioned January 2000 VA examination was 
inadequate for rating purposes.  The letter also indicated 
that the examination report did not describe whether any 
diagnosed psychiatric or personality disorders either had 
their origin during the veteran's period of service or were 
aggravated by such service.  As a result of the described 
inadequacy of the January 2000 VA examination, in November 
2000, an addendum to the January 2000 examination was 
completed.  

Review of the above-mentioned November 2000 VA examination 
addendum shows that it was completed by a VA medical doctor.  
The addendum shows that the physician comprehensively and 
completely reviewed and discussed the January 2000 VA 
examination report, as well as the complete medical record.  
In discussing the veteran's 1972 period of hospitalization, 
the physician indicated that the findings exhibited at that 
time were very similar to findings reported subsequent to his 
discharge from service, as well as with a long history of 
antisocial behavior that began prior to his military 
enlistment.  The physician went on to indicate that the 
evidence of record also showed that the veteran's antisocial 
behavior continued after his military service had ended.  In 
addition, the VA physician, in discussing the above-
referenced August 1997 letter from the VA staff psychiatrist 
which indicated that the veteran had a depressive disorder 
characterized by social withdrawal, agoraphobia, loss of 
initiative, loss of interest, ritualistic behaviors, and 
pervasive discouragement, noted that the VA staff 
psychiatrist's letter did not characterize, explain, nor 
include any of the veteran's long history of antisocial 
behavior and his reports of extreme manipulation which dated 
back before his service enlistment.  The physician summarized 
by indicating that the veteran's military records showed 
consistent antisocial behavioral functioning.  The VA 
physician essentially opined that veteran's medical history 
was more consistent with a personality diagnosis rather than 
with any anxiety conditions and/or major depressive 
disorders.  

The VA physician concluded the November 2000 addendum by 
opining that, following the review of the complete evidence 
of record, of which the physician both cited and discussed 
virtually all of the medical evidence on file, the veteran's 
difficulties in adjusting to life were more likely due to a 
personality disorder, not otherwise specified, with strong 
narcissistic and antisocial features.  The physician added 
that this diagnosis was by definition something that would 
not have occurred during the veteran's military service but 
would have been affected by pre-military behavior and by 
post-military adjustment, with his time in the military only 
having only a minor impact on his overall functioning.  It 
was also mentioned that a diagnosis of depressive disorder, 
previously made by previously mentioned VA staff psychiatrist 
as well as in the course of the above-discussed 1997 
disability evaluation, significantly underestimated and 
under-reported the veteran's antisocial behavior.

Analysis 

The veteran essentially contends that he has a psychiatric 
disorder which was incurred coincident with his military 
service, and that therefore service connection must be 
conceded.  See Appellant's Brief, dated in June 2001.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Service connection may also be granted for a chronic disease, 
i.e., psychoses, which is manifested to a degree of 10 
percent disabling within one year following the veteran's 
release from active duty.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2000).

The service medical records show that the veteran was 
diagnosed with "anxiety with conversion reaction equivalent 
[with] syncope and psychosomatic symptoms."  He was also 
hospitalized during his period of service, at which time he 
was diagnosed with "antisocial personality with hysterical 
features."  Additionally, at the time of both his service 
enlistment and separation examinations no psychiatric 
disorders were noted, and his psychiatric status was reported 
as normal.  

Additionally, as discussed above, the record shows that the 
veteran has a long postservice history of psychiatric-based 
treatment, and has been variously diagnosed with several 
psychiatric-related disorders, to include adjustment 
reaction, mixed character disorder, major depression, 
antisocial personality, and personality disorder.  

The Board has considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  

The Board notes that a VA staff psychiatrist in May 1998, as 
discussed above, indicated that the veteran was treated in 
service for anxiety disorder with conversion reaction in 
August 1971, and that in August 1972 he was hospitalized for 
anxiety with depressive features.  The staff psychiatrist 
also opined that the anxiety which the veteran was treated 
for while on active duty was a part of a depressive picture, 
and that this suggested strongly that the veteran suffered 
from a recurrent depressive disorder that began in service.  
However, the Board observes that the 1971 and 1972 records 
show that the veteran was finally diagnosed with "antisocial 
personality with hysterical features," "adjustment reaction 
of adolescence," and "mixed character disorder, passive 
aggressive, passive dependent with sociopathy."  Only an 
initial inservice outpatient medical record shows a diagnosis 
of "anxiety with conversion reaction equivalent."  
Conversely, the above-discussed detailed addendum report, 
completed by a VA physician in November 2000, following a 
complete and comprehensive review of the veteran's vast 
medical treatment history, shows that the physician 
essentially found that the veteran was currently suffering 
from a personality disorder, not otherwise specified with 
strong narcissistic and antisocial features.  In view of 
these facts, the Board places more probative value on this 
November 2000 opinion than on May 1998 opinion rendered by 
the VA staff psychiatrist.  

The Board also notes that the medical evidence of record does 
not go to show that the veteran had a psychosis which was 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Furthermore, the Board points out that a personality disorder 
is not a disability for which VA compensation benefits may be 
awarded.  See 38 U.S.C.A. § 1110; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

